DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Amendment

The Declaration under 37 CFR 1.132 filed 03/08/2021 is insufficient to overcome the rejection of claims 1, 3-4, 8-10, 12, 21-23 and 25-26 based upon Angeletakis et al (US 6,593,395) as set forth in the last Office action because:  In the evidence submitted by applicant, applicant states “to make the optical measurements on the optical samples, they must first be formed into disk of the proper size and diameter” on page 2.  The dental compositions of the declaration are formed into 30 mm diameter by 1 mm disk by the defined method and then pressed using a laboratory press using a 10,000 lbs. of force for 1 min.  Applicant then measures the optical properties of said cured samples (dental compositions found in table 1).  Said measurements were tabulated and plotted and presented in Tables 1 and Figure 1 to show/demonstrate the excellent correlation.   Applicant derives from Figure 1 equation 1 which allows for the calculation of contrast ratio in view of a given translucency value.  Taking the composition from the reference (example 1) having a translucency of 24.5 applicant approximates the contrast ratio to be about .  
When taking into consideration the differences set forth above it is not clear if the samples when measured with the same conditions as set forth in the Declaration would increase or decrease with regard to the margin of error between the calculated vs. observed % Contrast Ratio such that the (observed or calculated) % Contrast Ratio for example 9 would fall within the “no greater than 70” limitation requirement as claimed.  Therefore the Declaration is insufficient to overcome the rejection over Angeletakis.  Please find the rejection below.

Response to Arguments

Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant argues the rejection of claims 1, 3-4, 8-10, 12, 21-23 and 25-26 over Angeletakis does not anticipate and/or render the claim obvious merits of the Declaration of Mr. Dunbar.  These are arguments are not persuasive for the reasons set forth above.  
With regard to the rejection of claims 1-2, 4-6, 8-9, 16-17 and 25 over Craig, applicant points example to example 17 of Craig to show the % contrast ratio of the dental composition .  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-10, 12, 21-23, and 25-26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Angeletakis et al (6,593,395).
Angeletakis sets forth dental compositions containing discrete nanoparticles.  Angeletakis sets forth a resin composition comprising 88.9 parts ethoxylated bisphenol A dimethacrylate; 9.9 parts hexane diol dimethacrylate; 0.49 parts of 2-ethylhexyl-4-dimethylamino benzoate; 0.17 parts camphorquinone; 0.49 parts of 2-hydroxy-4-methoxybenzophenone; and 0.05 parts BHT.  To 
Claim(s) 1-2, 4-6, 8-9, 16-18 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craig et al (WO2013/003396) .
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Craig sets forth by example a dental composition comprising stearyl methacrylate (0.81 wt. %); an isocyanurate trimer (7.97); ERGP-IEM (15.68); DDMA (1.67); BHT (0.01 wt. %); an addition-
In the overall teachings Craig sets forth the depth of cure should be between 4 and 5—see column 28, lines 15-20.  The Watts Shrinkage set forth in the overall teachings should be less than 2 %--see col. 6, lines 15-30.  Thus claims 2 and 23 are anticipated.  The Zr/Si clusters should inherently have a refractive index of at least 1.520 since Silica is around 1.46 and Zirconia is 2.25, thus the refractive index should fall somewhere between in absence of evidence to the contrary and/or expected results.  Thus 4-6 are deemed inherent to the composition in absence of evidence to the contrary.  The zirconia has a refractive index of 2.25, therefore claims 8-9 are anticipated.  The ddma (dodecanediol dimethacrylate) are deemed to anticipate claim 12.  The AFM-1 is an addition fragmentation compound, thus 16 is anticipated.  Regarding claims 17-18, Craig sets forth AFM-1 has a general formula of 
    PNG
    media_image1.png
    208
    742
    media_image1.png
    Greyscale
, which anticipates the formula of claim 17 when n is zero, R1 is an methacrylate group and Q is a linking group having a valance of m + 1.  The composition is free of bisphenol derived monomer. Therefore claims 19 and 25 are anticipated.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angeletakis (cited above).
	Angeletakis is set forth above as anticipating the instant invention.  Angeletakis exemplifies a dental restorative composition comprising a resin composition comprising 79 wt. % of a urethane dimethacrylate oligomer; 19.8 wt. % of triethylene glycol dimethacrylate; 0.17 wt. % of camphorquinone (photoinitiator); 0.49 wt. % of 2-ethylhexyl-4-dimethylamino benzoate; 0.49 wt. % of 2-hydroxy-4-methoxybenzophenone; and 0.05 of BHT, wherein said resin composition has a refractive index of 1.479.  To this composition is added 10.4 % of 80 nm aluminosilicate (RI of 1.508); 72 wt. % of barium aluminosilicate inorganic filler (metal oxide, RI 1.54 and 400 nm); and 2 wt. % of a dispersant are added—see test 4; resin 3 in Table 3 in columns 7-8.  The primary difference is the nanofiller does not have a RI of at least 1.600; however, Angeletakis teaches the use of 38 nm alumina having a RI of 1.71.  It would have been with in the skill level of an ordinary artisan to substitute the aluminosilicate with the 38 nm alumina to see if the desirable properties could be obtained for a urethane resin containing dental restorative, i.e. reduction in translucency, increase in hardness and flexural modulus, and reduction in shrinkage as set forth in the overall teachings of the reference—see column 9, lines 35-40.  Thus is it deemed, claim 8 is obvious over the teachings in the cited reference. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (cited above).
Craig is set forth above as anticipating the claimed dental composition.   Craig does not expressly set forth the refractive index difference of the polymerizable resin inclusive of the nanoparticles and the inorganic filler is at least 0.005 or by at least 0.010.   Since Craig does not provide the refractive index of the polymerizable resin composition inclusive of the nanoparticles or the RI of the nanoclusters of inorganic metal oxide filler.  Since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 20: It is deemed this dental compositions anticipates claim 20, since no greater than 2 % of high refractive index pigment particles included zero wt. % pigment particles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc